Appeal by the defendant from a judgment of the Supreme Court, Queens County (Aloise, J.), rendered January 10, 2007, convicting him of criminal possession of a weapon in the third degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the appeal is dismissed, without prejudice to a motion to reinstate the appeal should the defendant return to this Court’s jurisdiction.
The defendant has been deported. Accordingly the appeal must be dismissed, without prejudice to a motion to reinstate the appeal should the defendant return to this Court’s jurisdiction (see People v Mark, 8 NY3d 907 [2007]; People v Hernandez, 8 NY3d 906 [2007]; People v Diaz, 7 NY3d 831 [2006]; People v Wright, 274 AD2d 599 [2000]; People v Malbranche, 268 AD2d 488 [2000]; People v Forde, 182 AD2d 830 [1992]). Skelos, J.P., Santucci, Dickerson and Eng, JJ., concur.